Case 20-10343-LSS Doc 4495 Filed 05/18/21 Page 1 of 2

FILED

MT MAY 18 AM IO: 18

CLERK
U.S. BANKRUPTCY COURT
DISTRICT OF Fl AWARF

 

U.S. Bankruptcy Courthouse
Justice Lauri Selber-Silverstein
824 Market Street 6th Fl.
Wilmington, DE. 19801 May 11, 2021

Dear Justice Selber~-Silverstein,

This is a difficult letter to write. Though I have been
able from time to time throughout my life to suppress the painful
memories of being brutally raped as achild, each time I receive
a letter in the mail from (which represents me in
this matter), I again become physically ill with nausea and the
emotional torment previously suppressed rises again as I once
again am forced to re-live the painful events of my "childhood."
Once again, I can hear the animalistic voice of the perpetrator
of this crime tell me how his horrific act will "make [me] big
and strong", a phrase one might hear often said around young boys
growing up, but with a totally different, cruel, gut-wrenching
meaning to me, each and every time I now hear it innocuously said
by an adult to a child.

This has been a process repeated thousands of times since
I was a young boy. It has consummed my Life. As a result, I have
never had a "normal" sexual partner or normal sexual experiences,
Everything in my life has been "dirty" and "wrong" in my mind
since the abuse inflicted upon me by the Boy Scouts Of America.
This person ruined my life and continues to do so each and every
day. Only in death will this torment end.

I am writing directly to Your Honor to ask that you give due
consideration of the effects of this animal's acts on my life in
your decision in this bankruptcy case. Also, I know that I am
entitled to have my name and personal information "redacted"
from the record to "hide" my identity. However, that is not
necessary if it will help to "out" the horrific acts perpetuated

by the BSA, the Scout Leaders and the members of the BSA that
have ruined my life and the lives of other children for years
under their cloak of an altruistic pretense. I don't feet the
need to "hide" from the truth, in fact, I want to stand at the
top of the Empire State building and shout their names out one-by
-one to let all the world hear the truty and to beware of them.
Case 20-10343-LSS Doc 4495 Filed 05/18/21 Page 2 of 2

I write to ask that you ORDER the perpetrators of these
horrific crimes to do the same. To stand up and admit their wrongs
and not "hide" behind a pittance offering of a settlement, a
settlement that would in all liklihood not effect the organization
to the point that they would certainly ensure that these acts
could never happen again. Rather, the BSA should be ordered to make
a settlement offer that would equate to them standing next to us
all at the top of the Empire State Building and screaming to
their scout leaders, "we were wrong, we were evil, but we will
never allow this to happen again. Anything less would simply
be another "sweeping-under-the-rug" of the truth of these horrific
acts as was done by the Catholic Church for centuries.

I thank you for any consideration that you may extend to us
all in this matter,

 

cc: AVA Law Group
file
